IN THE SUPREME COURT OF THE STATE OF NEVADA


                CONSTABLE JOHN BONAVENTURA,                                No. 65897
                AN INDIVIDUAL AND IN HIS
                CAPACITY AS ELECTED OFFICIAL
                LAS VEGAS TOWNSHIP CONSTABLE,
                Appellant,
                vs.
                                                                            FILED
                LAUGHLIN TOWNSHIP CONSTABLE                                 SEP 0 2 2014
                JORDAN ROSS, AN INDIVIDUAL; AND
                                                                         TRACIE K. LINDEMAN
                HENDERSON TOWNSHIP                                    CLERK Of SUPREME COURT
                                                                      Et
                CONSTABLE EARL MITCHELL, AN                                  DEPUTY CLERK
                INDIVIDUAL,
                Respondents.

                     ORDER DISMISSING APPEAL AND IMPOSING SANCTIONS

                            This is an appeal from a district court order denying a motion
                to disqualify Judge Ronald J. Israel. Respondents have moved to dismiss
                this appeal for lack of jurisdiction, asserting that no statute or court rule
                permits an appeal from an order denying a motion to disqualify a judge.
                Respondents also seek sanctions under NRAP 38, noting that appellant's
                previous appeal from a district court sanctions order was dismissed for
                lack of jurisdiction, see Bonaventura v. Ross, Docket No. 64370 (Order
                Dismissing Appeal, March 18, 2014), and claiming that appellant
                thereafter frivolously filed the motion to disqualify, and then this appeal,
                to further delay the district court contempt proceedings arising from the
                sanctions order.
                            Appellant filed an opposition to the motion. Within the
                opposition's 12 pages, only three sentences, found on page 2 and repeated
                nearly verbatim on page 6, relate to this court's jurisdiction. In those
                sentences, appellant asserts that orders denying motions to disqualify can

SUPREME COURT
      OF
    NEVADA

(0) 1947A   e                                                                               19 -247 (4.7
                be reviewed by writ petition or appeal, citing to Ybarra v. State, 127 Nev.
                   , 247 P.3d 269 (2011), but explaining that Ybarra was decided on the
                pre-2010 Nevada Code of Judicial ,Conduct and that no published opinion
                has been rendered with respect to the revised 2010 code. Respondents
                have filed a reply, pointing out that appellant's opposition fails to cite to
                any relevant legal or statutory authority.
                            We agree with respondents that we lack jurisdiction over this
                appeal. Appellant has pointed to no statute or court rule providing for an
                appeal from an interlocutory order denying a motion to disqualify a judge,
                and none appears to exist.   See Taylor Constr. Co. v. Hilton Hotels Corp.,
                100 Nev. 207, 209, 678 P.2d 1152, 1153 (1984); NRAP 3A(b); Nev. Code
                Jud. Conduct.     Ybarra was an appeal from an order denying post-
                conviction relief in a criminal case; although an order denying a motion to
                disqualify was discussed in the context of that appeal, we in no manner
                indicated that an appeal directly from such an order was proper. Indeed,
                jurisdiction was not even mentioned. 127 Nev. , 247 P.3d 269.
                Accordingly, we grant the motion to dismiss and for sanctions under
                NRAP 38. Appellant's counsel, Robert B. Pool, shall have 15 days from
                the date of this order to personally pay respondents $250 for their efforts
                in contesting jurisdiction. We thus
                            ORDER this appeal DISMISSED.


                                                      SA;
                                         Hardesty


                             o
                            r/0"                                                      , J.
                Douglas


SUPREME COURT
         OF
      NEVADA
                                                      2
(0) 1.947A
                cc: Hon. Elizabeth Goff Gonzalez, District Judge
                     Robert B. Pool
                     Goodman Law Group
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A